SO ORDERED.

SIGNED this 5th day of March, 2020.




____________________________________________________________________________




           IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE DISTRICT OF KANSAS

In Re:

Edgar Marquez,                                 Case No. 19-41069
                                               Chapter 7
                  Debtor.

J. Michael Morris,

                  Plaintiff,
v.                                             Adv. No. 19-07031


State Farm Bank, FSB and
Edgar Marquez,

                  Defendants.

                   Order Amending Default Judgment




             Case 19-07031     Doc# 15   Filed 03/05/20   Page 1 of 2
      On March 3, 2020, the Court entered its Order Granting Default

Judgment against Defendants State Farm Bank, FSB and Debtor Edgar

Marquez. Upon review of the file, the Court has determined that a default

judgment should not have been entered against Debtor. Debtor is on active

duty in the military. The Servicemembers Civil Relief Act, 50 U.S.C. § 3931,

prohibits entry of a default judgment against him under the circumstances of

this proceeding.

      The Order Granting Default Judgment is amended to delete any and all

grants of relief to the Plaintiff against Defendant Edgar Marquez. The default

judgment against Defendant State Farm Bank, FSB is not amended.

      It is so ordered.

                                   ###




                                        2


              Case 19-07031   Doc# 15    Filed 03/05/20   Page 2 of 2
